DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to the communication filed on April 08, 2019.
Claims 1-20 have been examined.


Drawings
The drawings filed on April 08, 2019 are acceptable for examination proceedings.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/377292, filed on  April 08, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 08, 2019 was filed after the mailing date of the application 16/377292 on April 08, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  To being with claims 1 and 20 recite:
disguising at least one of the noise polynomial….,
calculating the sum of the noise polynomial …,
 The limitations of disguising at least one of the noise polynomial …, calculating the sum of the noise polynomial…, as drafted, are processes that, under its broadest reasonable interpretation, covers mathematical calculation but for the recitation of generic computer components. That is, other than reciting “processing device” and “circuit” [in claim 20] nothing in the claims element precludes the step from practically being mathematical concepts. For example, but for the “disguising” language, “calculating” in the context of this claim encompasses the mathematical calculation of quantum bases. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “processing device” or a “circuit” to perform the mathematical calculation steps. The “processing device” or the “circuit” in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of mathematical calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
Furthermore, claims 1 and 20 recite:
“obtaining a noise polynomial, …, 
 determining a result of the lattice-based cryptographic operation …,
The limitation of obtaining a noise polynomial,.., and determining a result of the lattice-based cryptographic operation ….as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing device” and “circuit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “obtaining a noise polynomial” language, “determining a result” in the context of this claim encompasses the user manually performing the act. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “processing device” or a “circuit” to perform the obtaining and the determining steps. The “processing device” or the “circuit” in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The dependent claims 2-19 which depends on independent claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/mathematical calculation but for the recitation of generic computer components.
Therefore, the dependent claims fail to obviate such rejections and are themselves rejected under this title for they are also abstract ideas.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattacharya et al. (U.S. Patent Application Publication No.: US 2020/0153618 A1 / or “Bhattacharya” hereinafter).
A method for performing a lattice-based cryptographic operation, the method comprising” (Para 0001, discloses key agreement method; Para 0107, where the key exchange is lattice-based problems): 
“obtaining a noise polynomial, a secret polynomial and a public polynomial” (Para 0014-0016, disclose a shared polynomial i.e., a “noise polynomial”; a private key polynomial i.e., a “secret polynomial”; and a public key polynomial i.e., a “public polynomial”); 
“disguising at least one of the noise polynomial, the secret polynomial and the public polynomial by means of multiplying it with a random blinding polynomial” (Para 0017; and Para 0134, a random polynomial is used); 
“calculating the sum of the noise polynomial with the product of the public polynomial and the secret polynomial based on the disguised at least one polynomial” (Para 0018); 
“and determining a result of the lattice-based cryptographic operation based on the calculated sum of the noise polynomial with the product of the public polynomial and the secret polynomial” (Para 0021).  

Regarding claim 2, in view of claim 1, Bhattacharya discloses “wherein one or more of the secret polynomial, the noise polynomial and the public polynomial represent one or more secret cryptographic keys” (Para 0014-0016, disclose a shared polynomial i.e., a “noise polynomial”; a private key polynomial i.e., a “secret polynomial”; and a public key polynomial i.e., a “public polynomial”).

wherein the sum of the noise polynomial with the product of the public polynomial and the secret polynomial represents a public key or a cipher text” ” (Para 0021, computes a shared key).

Regarding claim 4, in view of claim 1, Bhattacharya discloses “further comprising:  53disguising the noise polynomial and the secret polynomial by multiplying them with the same random blinding polynomial or different blinding polynomials” (Para 0134, a random polynomial is used) 

Regarding claim 5, in view of claim 1, Bhattacharya discloses “further comprising: disguising at least one of the noise polynomial, the secret polynomial and the public polynomial to prevent leakage of information about the secret polynomial or the noise polynomial” (Para 0017; and Para 0134, a random polynomial is used).

Regarding claim 6, in view of claim 1, Bhattacharya discloses “further comprising: disguising at least one of the noise polynomial, the secret polynomial and the public polynomial to prevent physical attacks on the secret polynomial, the noise polynomial or both” [i.e., protection against implementation attacks/physical attacks is required when cryptosystems are executed on a security controller or in any adverse environment (e.g. on a Hardware Security Module). Possible attacks are side channel attacks where an attacker tries to obtain secret information by observing the physical behavior of a device, like power consumption (Specification, 0074)]” (Para 00106, prevention channel attack).  

further comprising: generating the random blinding polynomial based on an output of a random number generator” (Para 0133-0134, a random polynomial is used).  

Regarding claim 8, in view of claim 1, Bhattacharya discloses “further comprising: generating the random blinding polynomial by sampling it from a uniform distribution” (Para 0109; and Table 1).    

Regarding claim 9, in view of claim 1, Bhattacharya discloses “further comprising: determining the noise polynomial by random sampling from an error distribution” (Para 0109; and Table 1).    

Regarding claim 10, in view of claim 9, Bhattacharya discloses “wherein the error distribution is a uniform distribution, a discrete Gaussian distribution or a small uniform distribution” (Para 0109; and Table 1).    

Regarding claim 11, in view of claim 1, Bhattacharya discloses “further comprising: determining the secret polynomial by random sampling from a set or uniform distribution, discrete Gaussian distribution, small uniform distribution or sparse distribution” (Para 0109; and Table 1).    


 Regarding claim 12, in view of claim 1, Bhattacharya discloses “wherein the noise polynomial, the secret polynomial, the public polynomial and the blinding polynomial are polynomials modulo a predetermined polynomial with coefficients modulo a predetermined integer” (Para 0017-0018).    
  
Regarding claim 13, in view of claim 1, Bhattacharya discloses “further comprising: calculating the sum of the noise polynomial with the product of the public polynomial and the secret polynomial for the same secret polynomial for a multiplicity of different public polynomials” (Para 0021).      

Regarding claim 14, in view of claim 13, Bhattacharya discloses “further comprising:  55blinding at least one of the secret polynomial and the noise polynomial to prevent the extraction of information of the secret polynomial from the calculations for the multiplicity of different public polynomials by an attacker” (Para 00231, a larger noise level is for security).       

Regarding claim 15, in view of claim 13, Bhattacharya discloses “further comprising: refreshing the random blinding operations between calculations of the sum of the noise polynomial with the product of the public polynomial and the secret polynomial for different public polynomials” (Para 00251).       


further comprising: disguising at least one of the noise polynomial and the secret polynomial by multiplying it with a random blinding polynomial and adding the same or a different random blinding polynomial to the result of the multiplication or adding a random blinding polynomial to it and multiplying the result of the sum with the same or a different random blinding polynomial” (Para 00251; and Para 0134, a random polynomial is used for disguise. See Para 0194-200, NTT is used for disguise).       

Regarding claim 17, in view of claim 1, Bhattacharya discloses “further comprising: performing the disguising of at least one of the noise polynomial, the secret polynomial and the public polynomial and calculating the sum of the noise polynomial with the product of the public polynomial and the secret polynomial based on the disguised at least one polynomial in Number Theoretic Transform domain” (Para 0194-200, Number Theoretic Transform (NTT) is used).  

Regarding claim 18, in view of claim 17, Bhattacharya discloses “further comprising: transforming the noise polynomial, the secret polynomial and the public polynomial into Number Theoretic Transform domain and transforming the result of the sum of the noise polynomial with the product of the public polynomial and the secret polynomial back from Number Theoretic Transform domain” (Para 0194-200, Number Theoretic Transform (NTT) is used).   

Regarding claim 19, in view of claim 1, Bhattacharya discloses “further comprising: performing the lattice-based cryptographic operation in a signature or public key crypto processing” (Para 0017).    
A processing device for performing a lattice-based cryptographic operation, the processing device comprising” (Para 0001, discloses key agreement method and device; Para 0107, where the key exchange is lattice-based problems):
“a memory configured to store a noise polynomial, a secret polynomial and a public polynomial” (Para 0045, memory devices; and Para 0014-0016, disclose a shared polynomial i.e., a “noise polynomial”; a private key polynomial i.e., a “secret polynomial”; and a public key polynomial i.e., a “public polynomial” ); 
“a masking circuit configured to disguise at least one of the noise polynomial, the secret polynomial and the public polynomial by means of multiplying it with a random blinding polynomial” (Para 0045, circuit is disclosed; Para 0017; and Para 0134, a random polynomial is used for masking); 
“a calculating circuit configured to calculate the sum of the noise polynomial with the product of the public polynomial and the secret polynomial based on the disguised at least one polynomial” (Para 0045, circuit is disclosed; and Para 0018); 
“57a cryptographic circuit configured to determine a result of the lattice-based cryptographic operation based on the calculated sum of the noise polynomial with the product of the public polynomial and the secret polynomial” (Para 0045, circuit is disclosed; and Para 0021).





Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al. (NPL: A Public Cryptosystem from R-LWE) discloses “a ring polynomial vector is generated by a trusted organization which can be accessed by all users. Every user generates their respective public and private key with the help of this vector. By this strategy the length of public key for every user reduces to be 1/m of the original scheme without affecting the security of scheme in multi-user environments. Besides, a parameter r is introduced to adjust the size of private key space and probability of decryption failure. A special property of public and private key” (Section II: Para 1).

Halevi et al. (U.S. Patent Application Publication No.: US 20011/0243320 A1 [provided by the applicant]) discloses “receiving information B to be encrypted as a ciphertext C in accordance with an encryption scheme having an encrypt function; and encrypting B in accordance with the encrypt function to obtain C, the scheme utilizes at least one public key A, where B, C, and A are matrices, the encrypt function receives as inputs A and B and outputs C as c-> AS+pX+B (mod q), S is a random matrix, X is an error matrix, p is in integer, q is an odd prime number” (Abstract).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498